                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JOHN DOE,                                                   CIVIL ACTION
                        Plaintiff,

                v.

 MITCHELL GARABEDIAN, ESQUIRE,                               NO. 19-1539
 MITCHELL GARABEDIAN, ESQUIRE,
 doing business as “LAW OFFICES OF
 MITCHELL GARABEDIAN,” and
 KURTIS N. POULOS,
                     Defendants.

                                            ORDER

       AND NOW, this 12th day of March, 2020, upon consideration of Plaintiff’s Motion for

Reconsideration of this Court’s 2 October 2019 Order (ECF #39), or, Alternatively, for

Amendment of Said Order to Redenominate it Final and Appealable (Document No. 40, filed

October 10, 2019), defendants’ Memorandum of Law in Opposition to Plaintiff’s Motion for

Reconsideration of this Court’s 2 October 2019 Order (ECF #39), or, Alternatively, for

Amendment of Said Order to Redenominate it Final and Appealable (Document No. 41, filed

October 24, 2019), Plaintiff’s Reply Brief in Support of His Motion for Reconsideration of this

Court’s 2 October 2019 Order (ECF #39), or, Alternatively, for Amendment of Said Order to

Redenominate it Final and Appealable (Document No. 42, filed November 4, 2019), for the

reasons stated in the accompanying Memorandum dated March 12, 2020, IT IS ORDERED that

plaintiff’s motion seeking reconsideration of that part of this Court’s Order dated October 2,

2019, dismissing plaintiff’s defamation claim against defendants without prejudice is

GRANTED. The Court DETERMINES that, on the present state of the record, there is a

factual dispute as to the application of the judicial immunity privilege to defendants’ statements

in the letters dated April 26, 2018 and December 16, 2018. Accordingly, that part of the Court’s
Memorandum & Order dated October 2, 2019 dismissing Count I of the Second Amended

Complaint without prejudice is VACATED. Count I of the Second Amended Complaint is

REINSTATED.

       IT IS FURTHER ORDERED that, excepting only as set forth above and in the

Memorandum dated March 12, 2020, the Memorandum & Order dated October 2, 2019

(Document Nos. 38, 39), continues in effect.

       IT IS FURTHER ORDERED that a Preliminary Pretrial Conference shall be scheduled

in due course.

                                                   BY THE COURT:

                                                   /s/ Hon. Jan E. DuBois

                                                     DuBOIS, JAN E., J.




                                               2
